Name: Commission Regulation (EEC) No 321/85 of 6 February 1985 amending Regulation (EEC) No 3178/80 on air transport costs to be included in the value for customs purposes
 Type: Regulation
 Subject Matter: tariff policy;  air and space transport;  economic geography;  America;  transport policy
 Date Published: nan

 No L 34/34 Official Journal of the European Communities 7. 2. 85 COMMISSION REGULATION (EEC) No 321/85 of 6 February 1985 amending Regulation (EEC) No 3178/80 on air transport costs to be included in the value for customs purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as amended by Regulation (EEC) No 3193/80 (2), and in particular Article 19 thereof, Whereas, under the terms of Council Regulation (EEC) 319/85 of 6 February 1985 amending Regulation (EEC) No 2151 /84 on the customs territory of the Community (3), Greenland is excluded from the customs territory of the Community ; Whereas the Annex to Commission Regulation (EEC) No 3178/80 of 5 December 1980 on air transport costs to be included in the value for customs purposes (4) should be amended as a consequence ; Whereas the implementation in Greece of the provi ­ sions of Regulation (EEC) No 3178/80 must be deferred until 1 January 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3178/80 is hereby amended as follows : 1 . In paragraph 3 of the Introductory Notes, 'and as regards Greenland' is deleted . 2 . Under the heading ' I. EUROPE' in the lists , the following are inserted in alphabetical order in appropriate columns : LIST I (Germany) Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 ' 5 6 7 8 9 10 11 Greenland all airports 63 65 66 63 65 63 58 60 61 LIST II (Benelux) Airport of arrival Third countries Airport of departure Lu xe m bo ur g A nt w er p B ru ss el s A m st er da m R ot te rd am O st en d 1 2 3 4 5 6 7 8 Greenland all airports 68 68 74 70 69 65 (') OJ No L 134, 31 . 5 . 1980, p. 1 . (2) OJ No L 333, 11 . 12. 1980, p. 1 . ( 3) See page 32 of this Official Journal . 4) OJ No L 335, 12 . 12 . 1980 , p. 3 . 7. 2 . 85 Official Journal of the European Communities No L 34/35 LIST III (France) \ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont ­ Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg jToulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 Greenland all airports 57 65 65 72 64 61 65 69 60 72 65 61 LIST IV Italy) I|| Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 Greenland all airports 55 46 45 54 60 57 49 47 57 51 62 54 LIST V (United Kingdom, Denmark, Ireland) I Airport of arrival United Kingdom Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports Irelandallairports 1 2 3 4 5 6 7 8 9 10 Greenland all airports 85 78 80 81 90 77 67 75' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Is shall apply from 1 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 6 February 1985 . For the Commission COCKFIELD Vice-President